DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by “Advanced cotton fibers exhibit efficient photocatalytic self-cleaning and antimicrobial activity” to Jaksik.
Regarding Claims 1-12, 14-19
	Jaksik teaches a method comprising providing a semiconducting layer on at least one surface of a fiber material by a sol-gel procedure and coating the surface with a TiO2 film. Jaksik teaches that a solution of metallic nanoparticle precursor such as gold chloride or silver nitrate and ultrapure water is then prepared, the coated textile is then immersed in the solution for 30 seconds, dried at room temperature for 24 hrs. at normal atmospheric conditions, and finally exposed to 254 nm UV radiation for 30 min to provide a deposition of silver or gold nanoparticles on at least one surface of the material (Jaksik, abstract, experimental section). Jaksik teaches that the fibers may be in the form of a textile such as a woven material (Id., fig. . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaksik as applied to claims 1-12 and 14-19 above.
Regarding Claim 13
Jaksik does not appear to specifically teach that the radiation is applied for approximately 15 minutes. However, it should be noted that the time of UV application is a result effective variable.  As UV application time increases, the material higher degrees of curing.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the UV application time since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the UV application time in order to optimize the degree of curing on the surface of the material.


s 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2007/0207335 to Karandikar in view of US Pub No. 2003/0167878 to Al-Salim.
Regarding Claims 1-6, 10, 15-18
	Karandikar teaches a method of coating a substrate with an antimicrobial metal nanoparticle coating such as gold or silver nanoparticles (Karandikar, abstract, paragraph [0041]). Karandikar teaches that the nanoparticles are provided by first preparing a solution of metallic nanoparticle precursor and water, immersing the substrate into the precursor solution, drying the treated textile material and exposing the dried precursor solution to ultraviolet radiation for a sufficient amount of time to provide deposition of metallic nanoparticles on at least one surface of the treated textile material (Id., paragraph [0042], [0076], [0140]). 
	Karandikar teaches that the substrate may be a textile or may a titania support, but does not specifically teach that the substrate is a titania film coated textile material. However, Al-Salim teaches a titania film coated textile material and a method of making said material comprising the sol-gel method (Al-Salim, abstract, paragraphs [0329]-[0330] and [0349]-[0350]). Al-Salim teaches that the coated substrate prevents the growth of micro-organisms (Id., paragraph [0002]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Karandikar and to utilize as the substrate, the titania film coated textile material of Al-Salim, motivated by the desire to form a conventional metal particle coated substrate having improved anti-microbial characteristics.

Regarding Claims 7 and 8
	Karandikar teaches that the anions of the metal salt precursors may be nitrates or chlorides and the metal cation may be gold or silver, which necessarily includes silver nitrate and gold chloride (Id., paragraphs [0042]-[0043] [0133]). Karandikar does not specify the purity of the water used. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the highest degree of purity of materials possible, such as ultrapure water. 
Regarding Claims 9 and 11
	The prior art combination teaches that the coated substrate is dried in ambient conditions (Karandikar, paragraph [0186]). The prior art combination does not teach the amount of time that the substrate is immersed in the precursor solution or the time that the coated substrate is dried. It should be noted that the time of immersion and time of drying are result effective variables.  As the time immersed increases, the material exhibits a higher amount of coating at the expense of a longer process time. As the drying time increases, the material exhibits more complete drying of the product at the expense of a longer process time.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the time parameters since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the time parameters in order to provide an optimally coated and optimally dried finished product.


Regarding Claims 12 and 13
The prior art combination teaches that a UV lamp is applied to the material (Karandikar, paragraph [0076]), which typically includes a wavelength of 243 nm. The prior art combination does not appear to specifically teach that the radiation is applied for approximately 15 or 30 minutes. However, it should be noted that the time of UV application is a result effective variable.  As UV application time increases, the material higher degrees of curing.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the UV application time since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the UV application time in order to optimize the degree of curing on the surface of the material.

Regarding Claims 14 and 19
Regarding the self-cleaning property and resistance to E. coli microbial contamination, although the prior art does not disclose these properties, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.